Exhibit 10.3

 

SECURITIES Purchase Agreement

 

Among

 

214 INVESTMENTS, INC., and

 

(“Buyer”),

 

MDI, INC.

 

(“Seller”),

 

Dated as of September 8, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. PURCHASE AND SALE OF THE SECURITIES

1

 

 

 

1.1.

Purchase and Sale of the Securities

1

1.2.

Consideration

1

 

 

 

ARTICLE II. CLOSING

1

 

 

 

2.1.

Closing

1

2.2.

Deliveries at Closing

2

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER

2

 

 

 

3.1.

Organization, Good Standing and Qualification

2

3.2.

Authorization

2

3.3.

Capitalization of Monitor

3

3.4.

Title to Assets

3

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER

3

 

 

 

4.1.

Organization, Good Standing and Qualification

3

4.2.

Authorization

3

 

 

 

ARTICLE V. COVENANTS

3

 

 

 

5.1.

Tax Matters

3

5.2.

Inter-company Accounts

4

 

 

 

ARTICLE VI. CONDITIONS TO CLOSING

4

 

 

 

6.1.

Conditions to Obligations of Seller

4

6.2.

Conditions to Obligations of Buyer

5

 

 

 

ARTICLE VII. TERMINATION

5

 

 

 

7.1.

Termination

5

7.2.

In the Event of Termination

6

 

 

 

ARTICLE VIII. MISCELLANEOUS

6

 

 

 

8.1.

Defined Terms

6

8.2.

Notices

7

8.3.

Non Survival of Representations and Warranties

8

8.4.

Rules of Construction

8

8.5.

Titles

8

8.6.

Entire Agreement

8

8.7.

Assignment

8

8.8.

Amendment or Modification

9

8.9.

Waiver

9

 

i

--------------------------------------------------------------------------------


 

 

8.10.

Severability

9

8.11.

Burden and Benefit

9

8.12.

Governing Law

9

8.13.

Consent to Jurisdiction

9

8.14.

Waiver of Trial by Jury

10

8.15.

Legal Fees

10

8.16.

Specific Performance

10

8.17.

Cumulative Remedies

10

8.18.

Expenses

11

8.19.

Representation by Counsel

11

8.20.

Execution and Counterparts

11

 

 

 

Exhibit A

Convertible Promissory Note

 

 

ii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (the “Agreement”) is made as of the 8th day
of September, 2009 by and among 214 Investments, Inc., a Texas corporation (the
“Buyer”), and MDI, Inc., a Delaware corporation, (“Seller”).

 

RECITALS

 

A.            Seller owns all of the issued and outstanding shares of capital
stock of Monitor Dynamics, Inc., a Texas corporation and a wholly owned
subsidiary of the Seller (“Monitor”).

 

B.            Buyer desires to purchase from Seller, and Seller desires to sell
to Buyer all of the shares of Monitor (the “Securities”), all upon the terms and
subject to the conditions hereinafter set forth (the “Acquisition”).

 

C.            Buyer, Seller and Monitor desire to make certain representations,
warranties, covenants and agreements in connection with the Acquisition and to
prescribe various conditions to the Acquisition.

 

AGREEMENT

 

In consideration of the mutual covenants and promises contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties to this Agreement agree
as follows:

 


ARTICLE I.


 


PURCHASE AND SALE OF THE SECURITIES


 

1.1.          Purchase and Sale of the Securities.  Upon the terms and subject
to the conditions contained herein, on the Closing Date, Seller hereby agrees to
sell, convey, transfer, assign and deliver to Buyer, and Buyer hereby agrees to
purchase, acquire and accept from Seller the Securities, constituting all of the
issued and outstanding shares of the common stock of Monitor, no par value (the
“Monitor Shares”).

 

1.2.          Consideration.  Upon the terms and subject to the conditions
contained herein, in consideration for the transfer of the Securities pursuant
to Section 1.1 hereof, Buyer shall issue to Seller a convertible promissory note
in the form attached hereto as Exhibit A (the “Note” or the “Consideration.”)

 

ARTICLE II.

 


CLOSING


 

2.1.          Closing.  The closing of the transactions contemplated herein (the
“Closing”) may occur simultaneously at 10:00 a.m. local time at the offices of
Andrews Kurth LLP, 111 Congress Avenue, Suite 1700, Austin, Texas 78701 or the
offices of Seller at 12500

 

--------------------------------------------------------------------------------


 

Network Blvd., San Antonio, Texas upon the meeting or waiver of all conditions
to closing contained herein or at such other time, date and location as the
parties hereto agree in writing (the “Closing Date”).

 

2.2.          Deliveries at Closing.

 


(A)           DELIVERIES BY BUYER.  UPON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH IN THIS AGREEMENT, IN RELIANCE ON THE REPRESENTATIONS, WARRANTIES AND
AGREEMENTS OF SELLER CONTAINED HEREIN, IN CONSIDERATION OF THE SALE, CONVEYANCE,
TRANSFER, ASSIGNMENT AND DELIVERY OF THE SECURITIES, BUYER AGREES TO DELIVER TO
SELLER AT THE CLOSING ON THE CLOSING DATE THE FOLLOWING:


 

(I)            THE NOTE; AND

 

(II)           A CERTIFICATE EXECUTED BY THE CHIEF EXECUTIVE OFFICER OF BUYER
CERTIFYING AS OF THE CLOSING DATE ALL OF THE MATTERS SET FORTH IN
SECTION 6.1(A) HEREOF.

 


(B)           DELIVERIES BY SELLER.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT, IN RELIANCE UPON THE REPRESENTATIONS,
WARRANTIES AND AGREEMENTS OF BUYER CONTAINED HEREIN AND THE ISSUANCE AND
DELIVERY OF THE NOTE, SELLER AGREES TO DELIVER (OR CAUSE TO BE DELIVERED) TO
BUYER THE FOLLOWING:


 

(I)            SHARE CERTIFICATES REPRESENTING THE MONITOR SHARES, DULY ENDORSED
OR ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER; AND

 

(II)           A CERTIFICATE EXECUTED BY THE CHIEF EXECUTIVE OFFICER OF SELLER
CERTIFYING AS OF THE CLOSING DATE ALL OF THE MATTERS SET FORTH IN
SECTION 6.2(A) HEREOF.

 


ARTICLE III.


 


REPRESENTATIONS AND WARRANTIES OF SELLER


 

Seller hereby represents and warrants to Buyer as follows, except as otherwise
set forth on the Seller Disclosure Schedules, which representations and
warranties are, as of the date hereof, and will be, as of the Closing Date, true
and correct:

 

3.1.          Organization, Good Standing and Qualification.  The Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
enter into the Transaction Documents. Monitor is a corporation duly organized,
validly existing and in good standing under the laws of the State of Texas.

 

3.2.          Authorization.  All corporate action on the part of Seller
necessary for the authorization, execution and delivery of the Transaction
Documents, the performance of all obligations of Seller hereunder and thereunder
and the transfer of the Securities to Buyer has been taken or will be taken
prior to the Closing, and the Transaction Documents, when executed and delivered
by the Seller, shall constitute valid and legally binding obligations of Seller,
enforceable against Seller in accordance with their respective terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other

 

2

--------------------------------------------------------------------------------


 

laws of general application relating to or affecting the enforcement of
creditors’ rights generally, or (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 

3.3.          Capitalization of Monitor. The Monitor Shares have been validly
issued, are fully paid and non-assessable, and constitute all of the issued and
outstanding shares of Monitor. MDI owns the Monitor Shares free and clear of all
liens, charges, security interests, encumbrances, restrictions and claims, and
upon the Closing, MDI will transfer the Monitor Shares free and clear of all
liens, charges, security interests, encumbrances, restrictions and claims.

 

3.4.          Title to Assets. Monitor will, on the Closing Date, have good and
marketable title to all of its assets, free and clear of all liabilities, liens,
claims and encumbrances (except liens for taxes not yet due).

 


ARTICLE IV.


 


REPRESENTATIONS AND WARRANTIES OF BUYER


 

Buyer hereby represents and warrants to the Seller as follows, except as is set
forth on the Buyer Disclosure Schedules, which representations and warranties
are, as of the date hereof, and will be, as of the Closing Date, true and
correct:

 

4.1.          Organization, Good Standing and Qualification.  The Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Texas and has all requisite corporate power and authority to
carry on its business as presently conducted and as currently proposed to be
conducted.

 

4.2.          Authorization.  All corporate action on the part of the Buyer
necessary for the authorization, execution and delivery of the Transaction
Documents, the performance of all obligations of the Buyer hereunder and
thereunder and the authorization, issuance and delivery of the Note has been
taken or will be taken prior to the Closing, and the Transaction Documents, when
executed and delivered by the Buyer, shall constitute valid and legally binding
obligations of the Buyer, enforceable against the Buyer in accordance with their
respective terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 


ARTICLE V.

COVENANTS


 

Each of Seller and Buyer covenant and agree with the other as follows:

 

5.1.          Tax Matters.

 

3

--------------------------------------------------------------------------------


 


(A)           TAX RECORDS.  THE BUYER AND THE SELLER AGREE (I) TO RETAIN ALL
BOOKS AND RECORDS WITH RESPECT TO TAX MATTERS PERTINENT TO MONITOR, ITS ASSETS
OR BUSINESS RELATING TO ANY TAXABLE PERIOD BEGINNING BEFORE THE CLOSING DATE
UNTIL THE EXPIRATION OF THE STATUTE OF LIMITATIONS (AND, TO THE EXTENT NOTIFIED
BY THE BUYER, ANY EXTENSIONS THEREOF) OF THE RESPECTIVE TAXABLE PERIODS, AND TO
ABIDE BY ALL RECORD RETENTION AGREEMENTS ENTERED INTO WITH ANY TAXING AUTHORITY,
AND (II) TO GIVE THE BUYER REASONABLE WRITTEN NOTICE PRIOR TO TRANSFERRING,
DESTROYING OR DISCARDING ANY SUCH BOOKS AND RECORDS AND, IF THE BUYER SO
REQUESTS, THE SELLER SHALL ALLOW THE BUYER TO TAKE POSSESSION OF SUCH BOOKS AND
RECORDS AT THE BUYER’S EXPENSE.


 


(B)           TRANSFER TAXES.  ALL SALES AND TRANSFER TAXES, DEED TAXES,
CONVEYANCE FEES, RECORDING CHARGES AND SIMILAR TAXES IMPOSED AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, TOGETHER WITH ANY INTEREST,
PENALTIES OR ADDITIONS TO SUCH TRANSFER TAXES, SHALL BE BORNE BY THE BUYER.


 

5.2.          Inter-company Accounts. At the Closing, all inter-company accounts
other than the Note, between Monitor and MDI, will be cleared at no expense to
any of the entities.

 


ARTICLE VI.


 


CONDITIONS TO CLOSING


 

6.1.          Conditions to Obligations of Seller.  The obligations of Seller to
consummate the transactions provided for hereby are subject, in the discretion
of Seller, to the satisfaction, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by Seller:

 

(a)           Representations, Warranties and Covenants.  All representations
and warranties of the Buyer contained in this Agreement shall be true and
correct in all material respects at and as of the date of this Agreement and at
and as of the Closing Date and the Buyer shall have performed and satisfied in
all material respects all agreements and covenants required hereby to be
performed by it prior to or on the Closing Date.

 


(B)           NO ACTIONS OR COURT ORDERS.  NO SUIT, ACTION, INVESTIGATION,
INQUIRY OR OTHER PROCEEDING BY ANY GOVERNMENTAL BODY OR OTHER PERSON OR LEGAL OR
ADMINISTRATIVE PROCEEDING SHALL HAVE BEEN INSTITUTED OR THREATENED WHICH SEEKS
TO RESTRAIN, ENJOIN, PREVENT THE CONSUMMATION OF OR OTHERWISE AFFECT THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS OR WHICH QUESTIONS THE
VALIDITY OR LEGALITY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE
ABILITY OF SELLER TO TRANSFER THE SECURITIES FREE AND CLEAR OF ANY ENCUMBRANCES.


 


(C)           AUTHORIZATION.  THE ACQUISITION AND THE TRANSACTION DOCUMENTS
SHALL HAVE BEEN RATIFIED BY THE BOARD OF DIRECTORS OF SELLER IN OFFICE
SUBSEQUENT TO THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THAT CERTAIN STOCK
PURCHASE AGREEMENT, BY AND BETWEEN MDI INVESTMENTS, LLC, DATED AS OF AUGUST 28,
2009.


 


(D)           OTHER DELIVERIES.  BUYER SHALL HAVE DELIVERED TO THE SELLER EACH
OF THE ITEMS SET FORTH IN SECTION 2.2(A) HEREOF.

 

4

--------------------------------------------------------------------------------


 

6.2.          Conditions to Obligations of Buyer.  The obligations of Buyer to
consummate the transactions provided for hereby are subject, in the discretion
of Buyer, to the satisfaction, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by Buyer:

 

(a)           Representations, Warranties and Covenants.  All representations
and warranties of the Seller contained in this Agreement shall be true and
correct in all material respects at and as of the date of this Agreement and at
and as of the Closing Date and the Seller shall have performed and satisfied in
all material respects all agreements and covenants required hereby to be
performed by them prior to or on the Closing Date.

 


(B)           NO ACTIONS OR COURT ORDERS.  NO SUIT, ACTION, INVESTIGATION,
INQUIRY OR OTHER PROCEEDING BY ANY GOVERNMENTAL BODY OR OTHER PERSON OR LEGAL OR
ADMINISTRATIVE PROCEEDING SHALL HAVE BEEN INSTITUTED OR THREATENED WHICH SEEKS
TO RESTRAIN, ENJOIN, PREVENT THE CONSUMMATION OF OR OTHERWISE AFFECT THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS OR WHICH QUESTIONS THE
VALIDITY OR LEGALITY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(C)           OTHER DELIVERIES.  BUYER SHALL HAVE RECEIVED FROM THE SELLER, OR
SUCH OTHER PARTIES, AS APPLICABLE, EACH OF THE ITEMS SET FORTH IN
SECTION 2.2(B) HEREOF.


 


ARTICLE VII.


 


TERMINATION


 

7.1.          Termination.

 

This Agreement may be terminated at any time prior to Closing:

 


(A)           BY MUTUAL WRITTEN CONSENT OF BUYER AND SELLER;


 


(B)           BY BUYER IF THERE IS A MATERIAL BREACH OF ANY REPRESENTATION OR
WARRANTY SET FORTH IN ARTICLE III HEREOF OR ANY COVENANT OR AGREEMENT TO BE
COMPLIED WITH OR PERFORMED BY THE SELLER PURSUANT TO THE TERMS OF THIS AGREEMENT
OR THE FAILURE OF A CONDITION SET FORTH IN SECTION 6.2 TO BE SATISFIED (AND SUCH
CONDITION IS NOT WAIVED IN WRITING BY BUYER) ON OR PRIOR TO THE CLOSING DATE, OR
THE OCCURRENCE OF ANY EVENT WHICH RESULTS OR WOULD RESULT IN THE FAILURE OF A
CONDITION SET FORTH IN SECTION 6.2 HEREOF TO BE SATISFIED ON OR PRIOR TO THE
CLOSING DATE, PROVIDED THAT BUYER MAY NOT TERMINATE THIS AGREEMENT PRIOR TO THE
CLOSING IF SELLER HAS NOT HAD AN ADEQUATE OPPORTUNITY TO CURE SUCH FAILURE; OR


 


(C)           BY SELLER IF THERE IS A MATERIAL BREACH OF ANY REPRESENTATION OR
WARRANTY SET FORTH IN ARTICLE IV HEREOF OR OF ANY COVENANT OR AGREEMENT TO BE
COMPLIED WITH OR PERFORMED BY BUYER PURSUANT TO THE TERMS OF THIS AGREEMENT OR
THE FAILURE OF A CONDITION SET FORTH IN SECTION 6.1 HEREOF TO BE SATISFIED (AND
SUCH CONDITION IS NOT WAIVED IN WRITING BY SELLER) ON OR PRIOR TO THE CLOSING
DATE, OR THE OCCURRENCE OF ANY EVENT WHICH RESULTS OR WOULD RESULT IN THE
FAILURE OF A CONDITION SET FORTH IN SECTION 6.1 HEREOF TO BE SATISFIED ON OR
PRIOR TO THE CLOSING DATE; PROVIDED THAT SELLER MAY NOT TERMINATE THIS AGREEMENT
PRIOR TO THE CLOSING IF BUYER HAS NOT HAD AN ADEQUATE OPPORTUNITY TO CURE SUCH
FAILURE.

 

5

--------------------------------------------------------------------------------


 

7.2.          In the Event of Termination.  In the event of termination of this
Agreement:

 


(A)           EACH PARTY WILL DESTROY OR REDELIVER ALL DOCUMENTS, WORK PAPERS
AND OTHER MATERIAL OF ANY OTHER PARTY RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREBY, WHETHER SO OBTAINED BEFORE OR AFTER THE EXECUTION HEREOF, TO THE PARTY
FURNISHING THE SAME;


 


(B)           NO PARTY HERETO SHALL HAVE ANY LIABILITY TO ANY OTHER PARTY TO
THIS AGREEMENT, EXCEPT AS STATED IN SUBSECTIONS (A), (B) AND (C) OF THIS
SECTION 7.2 AND EXCEPT FOR ANY BREACH OF THIS AGREEMENT OCCURRING PRIOR TO THE
PROPER TERMINATION OF THIS AGREEMENT.


 

The foregoing provisions shall not limit or restrict the availability of
specific performance or other injunctive relief to the extent that specific
performance or such other relief would otherwise be available to a party
hereunder.

 


ARTICLE VIII.


 


MISCELLANEOUS


 

8.1.          Defined Terms.  As used herein, the terms below shall have the
following meanings.  Any such term, unless the context otherwise requires, may
be used in the singular or plural, depending upon the reference.

 

“Affiliate” shall have the meaning set forth in the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

 

“Business Day” shall mean a day other than Saturday, Sunday or any day on which
banks located in the State of Texas are authorized or obligated to close.

 

“Encumbrance” shall mean any claim, lien, pledge, option, charge, community
property interest, equitable interest, right of first refusal or restriction of
any kind, easement, security interest, deed of trust, mortgage, pledge,
hypothecation, right-of-way, encroachment, building or use restriction,
conditional sales agreement, encumbrance or other right of third parties,
whether voluntarily incurred or arising by operation of law, and includes,
without limitation, any agreement to give any of the foregoing in the future,
and any contingent sale or other title retention agreement or lease in the
nature thereof.

 

“Governmental Entity” shall mean any government or any court of competent
jurisdiction, regulatory or administrative agency or commission or other
governmental entity or instrumentality, whether federal, state, local, domestic
or foreign.

 

“Organizational Documents” shall mean (a) the articles or certificate of
incorporation, all certificates of determination and designation, and the bylaws
of a corporation; (b) the partnership agreement and any statement of partnership
of a general partnership; (c) the limited partnership agreement and the
certificate or articles of limited partnership of a limited partnership; (d) the
operating agreement, limited liability company agreement and the certificate or
articles of organization or formation of a limited liability company; (e) any
charter or similar

 

6

--------------------------------------------------------------------------------


 

document adopted or filed in connection with the creation, formation or
organization of any other Person; and (f) any amendment to any of the foregoing.

 

“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or governmental body.

 

“Representative” shall mean any officer, director, principal, attorney, agent,
employee or other representative.

 

“Tax” shall mean any and all Taxes, including, without limitation, any net
income, alternative or add-on minimum, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, license, registration,
recording, documentary, conveyancing, gains, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental or
windfall profit, custom duty or other Tax, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest,
penalty, addition to Tax or additional amount imposed by any governmental
authority responsible for the imposition of any such Tax (United States
(federal, state or local) or foreign), whether disputed or not. “Tax Return”
shall mean any return, report, information return or other document (including
schedules thereto, other attachments thereto, amendments thereof, or any related
or supporting information) filed or required to be filed with any Taxing
Authority in connection with the determination, assessment or collection of any
Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

 

“Taxing Authority” shall mean, with respect to any Tax, the Governmental Entity
or political subdivision thereof that imposes such Tax, and the agent (if any)
charged with the collection of such Tax for such Governmental Entity or
subdivision.

 

“Transaction Documents” shall mean the Agreement and Note.

 

8.2.          Notices.  All notices, requests, demands, Claims and other
communications which are required or may be given under this Agreement shall be
in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by electronic mail or
confirmed facsimile with a copy sent by another means specified herein; the
Business Day after it is sent if sent for next day delivery to a domestic
address by recognized overnight delivery service (e.g. Federal Express); and
five Business Days after the date mailed by certified or registered mail,
postage prepaid, if sent by certified or registered mail, return receipt
requested.  In each case notice shall be sent to:

 

If to Seller, addressed to:

 

MDI, Inc.

c/o Carmelo Gordian

Andrews & Kurth LLP

111 Congress Avenue

Suite 1700

 

7

--------------------------------------------------------------------------------


 

Austin, Texas 78701

Telephone:                (512) 320-9290

Fax:                           (512) 320-9292

 

If to Buyer, addressed to:

 

214 Investments, Inc.
12500 Network Blvd., Suite 306

San Antonio, Texas 78249

Attn:                           President

Telephone:                (210) 477-5400

Fax:                           (210) 477-5401

 

or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.

 

8.3.          Non Survival of Representations and Warranties. The
representations and warranties in this Agreement and in any instrument delivered
pursuant hereto shall terminate at the Closing Date; provided, however, that
this Section 8.3 shall not limit any covenant or agreement of the parties which
by its terms contemplates performance after the Closing.

 

8.4.          Rules of Construction.  The parties agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in any agreement or other document will
be construed against the party drafting such agreement or document.

 

8.5.          Titles.  The titles, captions or headings of the Articles and
Sections herein are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.

 

8.6.          Entire Agreement.  This Agreement, including the Exhibits hereto
constitute the entire agreement and understanding and supersede all other prior
covenants, agreements, undertakings, obligations, promises, arrangements,
communications, representations and warranties, whether oral or written, by any
party hereto or by any director, officer, employee, agent, Affiliate or
Representative of any party hereto.  There are no covenants, agreements,
undertakings or obligations with respect to the subject matter of this Agreement
other than those expressly set forth or referred to herein, and no
representations or warranties of any kind or nature whatsoever, express or
implied, including any implied warranties of merchantability or fitness for a
particular purpose, are made or shall be deemed to be made herein by the parties
hereto except those expressly made herein.

 

8.7.          Assignment.  Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by Seller without the prior written
consent of Buyer, or assigned by Buyer without the prior written consent of
Seller.

 

8

--------------------------------------------------------------------------------


 

8.8.          Amendment or Modification.  This Agreement may not be amended
except in an instrument in writing signed on behalf of each of the parties
hereto.  No amendment, supplement, modification or waiver of this Agreement
shall be binding unless executed in writing by the party to be bound thereby.

 

8.9.          Waiver.  Except where a specific period for action or inaction is
provided herein, neither the failure nor any delay on the part of any party in
exercising any right, power or privilege under this Agreement or the documents
referred to in this Agreement shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege, nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.  The failure of a party to exercise any right conferred herein
within the time required shall cause such right to terminate with respect to the
transaction or circumstances giving rise to such right, but not to any such
right arising as a result of any other transactions or circumstances.

 

8.10.        Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced as a result of any rule of law
or public policy, all other terms and other provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated by this
Agreement are fulfilled to the greatest extent possible.

 

8.11.        Burden and Benefit.  This Agreement shall be binding upon and shall
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns.  This Agreement and all of its conditions and provisions are
for the sole and exclusive benefit of the parties hereto and their respective
successors and permitted assigns, and nothing in this Agreement, express or
implied, is intended to confer upon any Person other than the parties hereto any
rights or remedies of any nature whatsoever under or by reason of this Agreement
or any provision hereof.

 

8.12.        Governing Law.  This Agreement (and any claim or controversy
arising out of or relating to this Agreement) shall be governed by the law of
the State of Texas without regard to conflict of law principles that would
result in the application of any law other than the law of the State of Texas.

 

8.13.        Consent to Jurisdiction.  Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of Texas, or Federal court of
the United States of America, sitting in Bexar County, Texas, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the agreements delivered in connection herewith or the
transactions contemplated hereby or thereby or for recognition or enforcement of
any judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (a) agrees not to commence any such action or proceeding except
in such courts, (b) agrees that any claim in respect of any such action or
proceeding may be heard and determined in such

 

9

--------------------------------------------------------------------------------


 

Texas State court or, to the extent permitted by law, in such Federal court,
(c) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in any such Texas State or Federal court, and (d) waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such Texas State or Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 8.2.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

8.14.        Waiver of Trial by Jury.  EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.14.

 

8.15.        Legal Fees.  If any party to this Agreement brings an action to
enforce its rights under this Agreement, the prevailing party shall be entitled
to recover its costs and expenses, including without limitation reasonable legal
fees, incurred in connection with such action, including any appeal of such
action.

 

8.16.        Specific Performance.  Each of the parties hereto acknowledges and
agrees that the other parties would be damaged irreparably, and in a manner for
which monetary damages would not be an adequate remedy, in the event any of the
provisions of this Agreement are not performed in accordance with its specific
terms or otherwise are breached.  Accordingly, each of the parties hereto agrees
that the other parties shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and the terms and provisions hereof in any action instituted in
any court of the United States or any state thereof having jurisdiction over the
parties and the matter, in addition to any other remedy to which they may be
entitled, at law or in equity.

 

8.17.        Cumulative Remedies.  All rights and remedies of either party
hereto are cumulative of each other and of every other right or remedy such
party may otherwise have at law or in equity, and the exercise of one or more
rights or remedies shall not prejudice or impair the concurrent or subsequent
exercise of other rights or remedies.

 

10

--------------------------------------------------------------------------------


 

8.18.        Expenses.  Except as otherwise expressly provided herein, whether
or not the transactions contemplated herein are consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated herein shall be paid by the party incurring such expenses.

 

8.19.        Representation by Counsel.  Each party hereto represents and agrees
with each other that it has been represented by or had the opportunity to be
represented by, independent counsel of its own choosing, and that it has had the
full right and opportunity to consult with its respective attorney(s), that to
the extent, if any, that it desired, it availed itself of this right and
opportunity, that it or its authorized officers (as the case may be) have
carefully read and fully understand this Agreement in its entirety and have had
it fully explained to them by such party’s respective counsel, that each is
fully aware of the contents thereof and its meaning, intent and legal effect,
and that it or its authorized officer (as the case may be) is competent to
execute this Agreement and has executed this Agreement free from coercion,
duress or undue influence.

 

8.20.        Execution and Counterparts.  This Agreement may be executed in one
or more counterparts, each of which when executed shall be deemed an original
and all of which together shall constitute one and the same instrument.  The
parties agree that this Agreement shall be legally binding upon the electronic
transmission, including by facsimile or email, by each party of a signed
signature page to this Agreement to the other party.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their respective behalf, by their respective officers thereunto duly
authorized, all as of the day and year first set forth above.

 

 

214 INVESTMENTS, INC.

 

 

 

 

 

By:

/s/ J. Collier Sparks

 

 

Name: J. Collier Sparks

 

 

Title: President

 

Signature Page to Securities Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

MDI, INC.

 

 

 

 

 

By:

/s/ John Linton

 

 

Name: John Linton

 

 

Title: Officer

 

Signature Page to Securities Purchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONVERTIBLE PROMISSORY NOTE

 

--------------------------------------------------------------------------------


 

CONVERTIBLE PROMISSORY NOTE

For the Purchase of Monitor Dynamics, Inc.

 

FACE AMOUNT U.S. $750,000.00

 

September 8, 2009

 

FOR VALUE RECEIVED, 214 Investments, Inc., a Texas corporation (the “Company”),
hereby promises to pay MD1, Inc., a Delaware corporation, (the “Holder”) the
Face Amount in such amounts, at such times and on such terms and conditions as
are specified herein (this “Note”).

 

Article 1.   Maturity.

 

The Face Amount of this Note, as reduced by payments of principal as provided
below, together with accrued and unpaid interest thereon, is payable by
September 8, 2014, unless extended in writing by both the Company and the Holder
(the “Maturity Date”).

 

Notwithstanding any provision to the contrary in this Note, the Company may pay
in full to the Holder the Face Amount, or any balance remaining thereof, in
common stock, as set forth in Article 2, or readily available funds at any time
and from time to time without penalty. Any balance remaining outstanding on the
Maturity Date shall automatically be converted into common stock in accordance
with Article 2.

 

Article 2.   Payment.

 

2.1. Payment in Cash. The outstanding balance of this Note, together with
accrued and unpaid interest thereon, is payable in cash or in shares of the
Company’s common stock, at the Company’s option.

 

2.2. Payment in Stock.

 

(a)    Conversion. If the Company elects to convert any portion of the
outstanding balance of this Note into shares of the Company’s common stock, it
may do so at any time in accordance with Article 1, at its sole option. The
number of shares of common stock issuable upon the conversion of this Note shall
be determined pursuant to Sections 2.2(c) and 2.2(d).

 

(b)    Common Stock to be Issued. Upon the conversion of any portion of this
Note, the Company shall issue stock certificates representing the number of
shares of common stock issuable upon such conversion, as applicable. The Company
shall act as registrar and shall maintain an appropriate ledger containing the
necessary information with respect to the balance of the Note. The Company
warrants that the common stock shall be freely resold, except as may be set
forth herein or subject to applicable law.

 

(c)    Conversion Price. The “Conversion Price” applicable to the conversion of
the principal amount and interest accrued shall be determined by dividing
(i) three (3) times the annualized revenue of the Company (as determined by the
Board of Directors of the Company in good faith) by (ii) the number of shares of
the Company’s Common Stock outstanding at the Conversion Date.

 

(d)    Conversion Rate. The number of shares of the Company’s common stock
issuable upon a conversion hereunder shall be determined by the quotient
obtained by dividing (x) the aggregate amount of principal and interest to be so
converted for any particular date by (y) the Conversion Price. No fractional
shares or scrip representing fractions of shares will be issued on conversion,
but the number of shares issuable shall be rounded up or down, as the case may
be, to the nearest whole share.

 

--------------------------------------------------------------------------------


 

Article 3.   Interest. Interest shall accrue from the date hereof on the unpaid
principal amount at a rate equal to 4 percent per annum, simple interest.
Interest shall be computed for the actual number of days elapsed on the basis of
a year of 360 days.

 

Article 4.   Certain Adjustments.

 

(a)    Stock Splits, If the Company, at any time while this Note is outstanding,
(i) subdivides outstanding shares of its common stock into a larger number of
shares, or (ii) combines (including by way of a reverse stock split) outstanding
shares of common stock into a smaller number of shares, and absent a merger or
acquisition transaction, the Conversion Price will remain as set forth in
Article 2.

 

(b)    Adjustment for Reclassification, Exchange and Substitution. If at any
time or from time to time after the common stock issuable upon the conversion of
this Note is changed into the same or a different number of shares of any class
or classes of stock, whether by recapitalization, reclassification or otherwise
(other than a transaction provided for elsewhere in this Article 4), in any such
event, the Company shall convert any portion of the outstanding balance of this
Note into the kind and amount of stock and other securities and property
receivable upon such recapitalization, reclassification or other change by
holders of the maximum number of shares of common stock into which the
outstanding balance of this Note could have been converted immediately prior to
such recapitalization, reclassification or change, all subject to further
adjustment as provided herein or with respect to such other securities or
property by the terms thereof.

 

(c)    Reorganizations, Mergers, Consolidations or Sales of Assets. If at any
time or from time to time after the date of issuance of this Note, there is a
capital reorganization of the common stock (other than a transaction provided
for elsewhere in this Article 4), as a part of such capital reorganization,
provision shall be made so that the Holder of this Note shall thereafter be
entitled to receive upon conversion of this Note, the number of shares of stock
or other securities or property of the Company to which a holder of the number
of shares of common stock deliverable upon conversion would have been entitled
on such capital reorganization, subject to adjustment in respect of such stock
or securities by the terms thereof.

 

Article 5.   Mergers.

 

The Company shall not consolidate or merge into, or transfer all or
substantially all of its assets to, any person, unless such person assumes in
writing the obligations of the Company under this Note. Any reference herein to
the Company shall refer to such surviving or transferee corporation and the
obligations of the Company shall terminate upon such written assumption.

 

Article 6.   Notices.

 

Any notices, consents, waivers or other communications required or to be given
under the terms of this Note must be in writing and will be deemed to have been
delivered (i) upon receipt, when delivered personally, (ii) upon receipt, when
sent by facsimile (provided a confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party), or (iii) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same.

 

Article 7.   No Assignment.

 

This Note shall not be assigned except in accordance with Article 5.

 

Article 8.   Governing Law.

 

The validity, terms, performance and enforcement of this Note shall be governed
and construed by the provisions hereof and in accordance with the laws of the
State of Texas.

 

--------------------------------------------------------------------------------


 

Article 9.   Miscellaneous.

 

(a)    In this Note, unless the context otherwise requires, words in the
singular number include the plural, and in the plural include the singular, and
words of the masculine gender include the feminine and the neuter, and when the
tense so indicates, words of the neuter gender may refer to any gender.

 

(b)    The numbers and titles of sections contained in this Note are inserted
for convenience of reference only, and they neither form a part of this Note nor
are they to be used in the construction or interpretation hereof.

 

(c)    Neither this Note nor any provision hereof shall be waived, modified,
changed, discharged, terminated, revoked or canceled, except by an instrument in
writing signed by the party effecting the same against whom any waiver,
modification, change, discharge, termination, revocation or cancelation is
sought.

 

(d)    This Note may be executed in two or more counterparts, all of which taken
together shall constitute one instrument. Execution and delivery of this Note by
exchange of facsimile copies bearing the facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Note by such
party. Such facsimile copies shall constitute enforceable original documents.

 

(e)    This Note represents the FINAL AGREEMENT between the Company and the
Holder and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.

 

IN WITNESS WHEREOF, the Company has duly executed this Note as of September 8,
2009.

 

 

214 Investments, Inc.

 

 

 

 

 

/s/ J. Collier Sparks

 

By: J. Collier Sparks

 

Its: CEO & President

 

 

--------------------------------------------------------------------------------